Maxwell -J.
This is a bill ■ filed under the act of March 1, 1871, entitled “ An Act t0' protect persons who aided in the late rebellion between the government of the United States :and a part of the people thereof,” to enjoin and set aside a judgment rendered before the passage of the act.
The Legislature has no power to set aside a judgment, or to empower a court to set aside a judgment rendered before the passage of the act, no matter how erroneous the judgment may be. Cooley’s Cons. Lim. p. 94-95. Griffin vs. Cunningham 20 Gratt., 81; United States vs. Klein, 13 Wallace.
The judgment complained of will have to be affirmed, with damages and costs.
Judge Berkshire concurred.
Judge Moore reserved the right to add a note if he dissented.
Decree affirmed.